Citation Nr: 1706618	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-11 689	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status-post artery bypass grafting (CABG) from January 1, 2003, to August 7, 2003, and from December 1, 2003, to June 13, 2016, and in excess of 60 percent from June 14, 2016.  

2.  Entitlement to a compensable rating for scarring associated with a CABG currently rated under Diagnostic Code (DC) 7801 prior to February 25, 2016, and in excess of 10 percent from February 25, 2016.  

3.  Entitlement to an initial rating in excess of 30 percent for painful scarring associated with a CABG rated under DC 7804 from February 25, 2016.

4.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis and a compensable rating for bilateral pes planus prior to February 25, 2016.  

5.  Entitlement to a rating in excess of 50 percent for the combined foot disability of left foot plantar fasciitis and bilateral pes planus for the period beginning February 25, 2016.  
6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to temporary total ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 for left and right foot surgery. 

8.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982 and from February 1991 to July 1991.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in May 2015 and is now ready for appellate review.  Given the ratings assigned by June and August 2016 rating decisions discussed in more detail below, the issues have been characterized as currently reflected on the Title Page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).

In January 2015, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  In an April 2015 submission from the Veteran's current representative, a request for a hearing was made.  The Board subsequently sought clarification of this request and, in a May 2015 submission, the Veteran's representative indicated that the Veteran was not requesting another hearing with respect to the matters then perfected for appellate review [issues 1 through 7 as currently listed on the Title Page].  

Notwithstanding the above, a request for a video hearing before a VLJ with respect to the issue of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery-a matter remanded to the RO in January 2015 for the completion of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)-was submitted in conjunction with the October 2016 substantive appeal that perfected a timely appeal to the Board with respect to this issue following the issuance of an SOC addressing this issue earlier that month.  As such, the remand that follows the adjudications below will direct the Agency of Original Jurisdiction (AOJ) to arrange for a videoconference hearing limited to the matter of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery. 

With respect to the additional issue listed on the Title Page of the May 2015 Board remand decision, but not the Title Page of the instant decision, of entitlement to a temporary total rating for convalescence for coronary artery disease, status post CABG pursuant to 38 C.F.R. § 4.30, the record reflects such a rating was assigned for the period from September 11, 2002, to December 31, 2002.  [The undersigned also notes that the Board October 2015 remand also referred to the RO the matter characterized as "entitlement to a temporary total rating for convalescence and/or hospitalization following a CABG surgery in 2002," said to have been raised at the January 2015 hearing].  Moreover, the June 2016 rating decision referenced above assigned a 100 percent rating for coronary artery disease, status-post CABG under the criteria codified at DC 7017 for the period from August 8, 2003, to November 30, 2003, based on an additional CABG performed in August 2003, and this rating decision found such determination to be a complete grant of the Veteran's claim for a temporary total rating for convalesce following a CABG.  Given all of the above, the Board finds that the matters currently and properly before the Board are limited to those listed on the Title Page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery addressed in the REMAND portion of the decision below requires additional processing and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  From January 1, 2003, to August 7, 2003, and from December 1, 2003, to June 13, 2016, residuals of coronary artery disease, status-post CABG were not manifested by more than one episode of acute congestive heart failure in a year; a workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness or syncope; or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  From June 14, 2016, residuals of coronary artery disease, status-post CABG have not resulted in chronic congestive heart failure; a workload of 3 METs or less that is productive of a dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  A deep non linear scar measuring greater than 6 square inches (39 square centimeters but less than 12 square inches (77 square centimeters) associated with a CABG has been shown since the effective date of the grant of service connection, September 11, 2002.  

4.  The 30 percent rating assigned for painful scarring associated with a CABG under DC 7804 assigned from February 25, 2016, is the highest assignable schedular rating for such scarring.  
  
5.  Prior to February 25, 2016, manifestations of left foot plantar fasciitis were limited to pain with motion and no more than moderate pes planus was shown.

6.  The 50 percent rating assigned for left foot plantar fasciitis and bilateral pes planus effective from February 25, 2016, is the highest assignable schedular rating for disabilities of the feet.  
  
7.  Service connection is in effect for coronary artery disease, status-post CABG, rated as 60 percent disabling; left foot plantar fasciitis and bilateral pes planus, rated as 50 percent disabling; painful scarring associated with a CABG, rated as 30 percent disabling under DC 7804; and additional scarring associated with a CABG, rated as 10 percent disabling under DC 7801; the service connected disabilities combine to be 90 percent disabling.  

8.  The Veteran has reported education history of as much as a year and a half of college; he reports that he became too disabled to work in the early 2000s.   

9.  It is at least a likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation. 

10.  The surgical procedures of the feet for which the Veteran claims entitlement to benefits under 38 C.F.R. §§ 4.29 and 4.30 were not for manifestations of service-connected foot disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for coronary artery disease, status-post artery bypass grafting (CABG) from January 1, 2003, to August 7, 2003, and from December 1, 2003, to June 13, 2016 and in excess of 60 percent from June 14, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7017 (2016).

2.  Since September 11, 2002, the criteria for 10 percent rating, but no more, for scarring associated with a CABG currently rated under DC 7801 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7801 (as in effect prior to and after October 23, 2008.)

3.  A schedular rating in excess of 30 percent for painful scarring associated with a CABG rated under DC 7804 from February 25, 2016, is not assignable as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DC 7804 (2016).

4.  The criteria for a rating in excess of 10 percent for left foot plantar fasciitis and a compensable rating for bilateral pes planus prior to February 25, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.71a, DCs 5003, 5020, 5276 (2016).   

5.  A schedular rating in excess of 50 percent for the combined foot disability of left foot plantar fasciitis and bilateral pes planus for the period beginning February 25, 2016 is not assignable as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DCs 5276-5284 (2016).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for TDIU are met.  38 U.S.C.A §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2016).


7.  The criteria for temporary total ratings pursuant to 38 C.F.R. § 4.29 and 
38 C.F.R. § 4.30 for left and right foot surgery are not met.  38 U.S.C.A §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

1.  Coronary Artery Disease, status-post CABG

Under 38 C.F.R. § 4.104, DC 7017 [Coronary bypass surgery], a 10 percent rating is warranted when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent rating is warranted under DC 7017 when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted under DC 7017 when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted under DC 7017 when there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted under DC 7017 for 3 months following hospital admission for coronary bypass surgery. 

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for disability rating purposes.  38 C.F.R. § 4.104.

Summarizing the pertinent facts with the above criteria in mind, the service treatment reports reflect complaints of chest pains but a negative cardiac work up.   A VA physician in March 2010 linked the in-service chest pains to the Veteran's post-service coronary artery disease, for which he underwent a CABG initially in September 2002 and again in August 2003.  As such, a November 2010 rating decision granted service connection for coronary artery disease.  A 30 percent rating was assigned from August 5, 2002; a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 was assigned from September 11, 2002; and a 30 percent rating was assigned at the expiration of the temporary 100 percent rating effective from January 1, 2003.  

Pertinent evidence, as relevant to the applicable rating criteria, of the nature of the coronary disease for the period beginning August 5, 2002, includes a report from a July 2002 echocardiogram that demonstrated normal left ventricular systolic functioning and an ejection fraction of 67 percent.  The ejection fraction was said to be within normal limits at 55-60 percent upon ventirculography in June 2003.  

A November 2013 rating decision continued the 30 percent rating effective from January 1, 2003, following a November 2013 VA examination to assess the severity of the Veteran's coronary artery disease (the reports from which are contained in the Virtual VA file).  Findings from this examination included echocardiogram evidence of mild hypertrophy with an ejection fraction of 65 percent and an estimation that METs of greater than 5 but not greater than 7 resulted in the Veteran developing dyspnea, fatigue, or angina.  These reports also indicated that continuous medication (nitroglycerin) for the Veteran's coronary artery disease was required but that the Veteran had not suffered from congestive heart failure.  Functional effects were said to impact the Veteran's ability to work in a position requiring significant physical activity.  The examiner, after noting that the Veteran had atrial fibrillation for which a pacemaker was implanted in August 2013, found that it was less likely than not that the Veteran's atrial fibrillation was caused or aggravated by his service connected coronary artery disease.  

Thereafter, VA medical opinions completed in February and March 2016 pursuant to the directives of the May 2015 remand continued to find that the Veteran's atrial fibrillation was not caused by or aggravated by the Veteran's service connected coronary artery disease.  However, and as previously indicated, a June 2016 rating decision assigned a 100 percent rating for coronary artery disease, status-post CABG under the criteria codified at DC 7017 for the period from August 8, 2003, to November 30, 2003, based on the additional CABG performed in August 2003.  A 30 percent rating was assigned under DC 7017 for the period beginning December 1, 2003.  

The most recent VA examination to assess the severity of the Veteran's coronary artery disease conducted in June 2016 included an echocardiogram that demonstrated left ventricular hypertrophy with severe dilatation of the left atrium and a left ventricular ejection fraction of 55 to 60 percent.  The examiner stated that the METs due solely to coronary artery disease productive of dyspnea and angina were greater than 3 but less than 5.  The examiner also noted that the Veteran's coronary artery disease was controlled with medication; that he did not have congestive heart failure; and that the Veteran's coronary artery disease impacted his ability to work to the extent that he would be limited to activities the equivalent of 5 METs but that he would be able to perform "light and sedentary activities." 

Based on the findings from the June 2016 VA examination of a workload of more than 3 but less than 5 METs being productive of dyspnea and angina, an August 2016 rating decision increased the rating for the Veteran' coronary artery disease, status post CABG to 60 percent effective from June 14, 2016, the date of the June 2016 VA examination. 

In summary, the disability ratings for the service connected coronary artery disease, status post CABG have been assigned as follows: 
 
30% from 08/05/02
                                100% from 09/11/02 (38 C.F.R. § 4.30)
   30% from 01/01/2003
     100% from 08/08/2003
   30% from 12/01/2003
   60% from 06/14/2016
 
Given the above [with the two temporary three month 100 percent ratings assigned being in accord with the applicable criteria given the dates of the two CABGs in September 2002 and August 2003 in question and not otherwise in dispute], the first matter for consideration is whether a rating in excess of 30 percent for the period from January 1, 2003, to August 7, 2003, or from December 1, 2003, to June 13, 2016, may be assigned.  Such a rating would be warranted if, during either period, 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope; there was more than one episode of congestive heart failure in a year; or there was left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Such findings simply are not demonstrated during these periods, and the following specific findings during these periods were reflective of those warranting no more than a 30 percent rating:  

1.  July 2002 echocardiogram demonstrating normal left ventricular systolic functioning and an ejection fraction of 67 percent

2.  June 2003 ventirculography demonstrating ejection fraction of 55-60 percent

3.  November 2013 VA examination findings as follows: 

(1) An echocardiogram demonstrating an ejection fraction of 65 percent
(2) An estimation that METs of greater than 5 but not greater than 7 resulted in the Veteran developing dyspnea, fatigue, or angina
(3) A notation that the Veteran did not have congestive heart failure.  

There are otherwise no objective clinical findings for the periods from January 1, 2003, to August 7, 2003, or from December 1, 2003, to June 13, 2016, reflective of the criteria for a 60 percent rating under DC 7017.  In short, the findings warranting entitlement to a 60 percent rating were not shown until June 14, 2016, and a schedular rating in excess of 30 percent for coronary artery disease, status post CABG from January 1, 2003, to August 7, 2003, or from December 1, 2003, to June 13, 2016, cannot be assigned.  38 C.F.R. §§ 3.400, 4.104, DC 7017. 

As for a rating in excess of 60 percent for the period beginning June 14, 2016, such a rating would require chronic congestive heart failure; a workload of 3 METs or less productive of dyspnea, fatigue, angina, dizziness, or syncope, or a left ventricular dysfunction with an ejection fraction of less than 30 percent.  As the June 2016 VA examination noted that the Veteran did not have congestive health failure; METs due solely to coronary artery disease productive of dyspnea, and angina were greater than 3; and the left ventricular ejection fraction was to 55 to 60 percent, and there is otherwise no clinical evidence demonstrating the criteria warranted for a rating in excess of 60 percent-to include the VA outpatient treatment reports of record dated at the time of this writing through October 2016-a schedular rating in excess of 60 percent for coronary artery disease, status post CABG for the period beginning June 14, 2016, cannot be assigned.  38 C.F.R. § 4.104, DC 7017. 

2.  Scarring

Under DC 7801 (as in effect prior to and after regulatory changes for the rating of scars effective from October 23, 2008) scars of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  [Under the regulatory changes codified at DC 7801 effective from October 23, 2008, such scars are additionally described as "not of the head, face, or neck, that are deep and nonlinear]. 

Under DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating under DC 7804 requires three or four scars that are unstable or painful, and a 30 percent rating under DC 7804 five or more scars that are unstable or painful.  

Note (1) following DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Note (2) following DC 7804 provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. 

Note (3) following DC 7804 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804 when applicable.  38 C.F.R. § 4.118, DC 7804 (2016).

Summarizing the pertinent evidence with the above criteria in mind, a September 2011 rating decision granted service connection for a residual scar associated with the September 2002 CABG.  A noncompensable was assigned under DC 7805 effective from September 11, 2002.  [Prior to the aforementioned October 23, 2008, regulatory changes, DC 7805 provided that scarring other than that described at DCs 7800-7804 was to be rated on the basis of limitation of functioning of the affected part; post regulatory changes, DC 7805 provides that for "other" scars (including linear scars) and other effects of scars evaluated under DCs 7800-7804,  any disabling effects not considered in a rating provided by DCs7800-7804 are to be evaluated under an appropriate diagnostic code].  

The noncompensable rating for scarring under DC 7805 was continued until a June 2016 rating decision assigned a separate 30 percent rating for painful scarring associated with the CABG under DC 7804 effective from February 25, 2016.  This rating decision also increased the non compensable rating for scarring that had been in effect from September 11, 2002, to 10 percent effective from February 25, 2016. The diagnostic code for such scarring was changed from DC 7805 to DC 7101. 

The above rating determinations were based on the findings from a February 25, 2016, VA dermatologic examination.  The reports from this examination reflect the examiner referencing the CABGs in 2002 and 2003 and indicating that the Veteran had a main chest midline scar from his bypass surgery that measured 21 by 2 centimeters (42 square centimeters) that was deep, well healed, and non-linear with some keloid formation.  Also noted were 4 well healed scars under this scar located in the Veteran's chest at the location the insertion of surgical tubes that each measured about 1 centimeter.  The Veteran described tenderness on palpation of the scars described above.  The examiner noted that the Veteran's scars were deep but did not affection function; that there were a total of 5 painful scars; and that none of the scars were unstable.  

With respect to the 10 percent rating currently assigned under DC 7801 effective from February 25, 2016, such is assigned on the basis of there being a 42 square centimeter deep non linear scar demonstrated at the VA examination on that date.    As indicated above, such scarring under the current criteria codified at DC 7801 warrants a 10 percent disability rating.  Increased compensation under the criteria codified under DC 7801 in effect both prior to and after the October 23, 2008, regulatory changes would require larger scarring, either that exceeding 12 square inches or 77.4 square centimeters under the "old" criteria or at least 12 square inches or 77.0 square centimeters under the revised criteria; as such, a rating in excess of 10 percent under DC 7801 cannot be assigned.  However, as noted above, a noncompensable rating for CABG scarring had previously been assigned effective from September 11, 2002, albeit under a different diagnostic code (DC 7805).  In short, as the scarring described at the February 25, 2016, VA examination clearly would also have been present at the time this noncompensable rating was assigned-and as the criteria codified at DC 7801 in effect at that time also provided for a ten percent rating for scarring of the size in question-the Board finds that a 10 percent rating under DC 7801 effective from the September 11, 2002, grant of service connection is warranted.  

With respect to the propriety of the 30 percent rating assigned under DC 7804 effective from February 25, 2016, DC 7804 provides for a maximum rating of 30 percent for five or more scars that are unstable or painful.  As such, the 30 percent assigned for painful scarring under DC 7804 effective from February 25, 2016, is the highest assignable schedular rating under this provision.  While a 40 percent rating is assignable for scars not of the head, face, or, neck that are deep and nonlinear under DC 7801, such would require scarring much larger (144 square inches or 929 square centimeters) than is shown by clinical evidence.  

3.  Left Foot Plantar Fasciitis/Bilateral Pes Planus

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Synovitis is rated as for arthritis.  38 C.F.R. § 4.71a, DC 5020.   

Pursuant to DC 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. 

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152   (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.

Summarizing the pertinent facts with the above criteria in mind, left plantar fasciitis and bilateral pes planus were demonstrated during service, and a January 2007 Board decision granted service connection for each of these conditions.  A May 2007 rating decision implemented these determinations, and assigned a 10 percent rating for left plantar fasciitis by analogy to DC 5020 and a noncompensable rating for bilateral pes planus under DC 5276, each effective from February 25, 2004.  Evidence pertaining to the severity of the service connected foot disabilities at the time of the May 2007 rating decision included reports from a May 2004 VA foot examination, at which time the Veteran described bilateral foot pain to a level of "9" on a scale from 1 to 10, with fatigability.  It was noted that the Veteran wore bilateral shoe inserts that were said to provide "some help."  The Veteran reported that he could not withstand prolonged standing or walking; had to wear sneakers because he required inserts; and that his exercise was limited.  It was noted that the Veteran was able to squat and kneel but that using stairs was "very" painful.   

The physical examination of the feet in May 2004 noted that both feet were convex on standing.  The left foot had a quarter size elevation on the sole that presented as "knot-like" swelling.  There was no joint pain or problems with motion.  The Veteran denied having edema and stated that swelling only occurred rarely.  Tenderness was elicited especially on the sole of the left foot, and the Veteran referred to pain in both feet from the arch area with prolonged standing.  There was is no evidence of abnormal weight bearing; the alignment of the Achilles tendons was "good" bilaterally; and there was no pain on manipulation to determine the severity of the flat feet.  The only pain expressed during the examination was in the area of the knot of the left foot and with prolonged standing.  An X-ray showed bilateral pes planus with no other abnormalities, and the diagnoses following the examination were bilateral pes planus and left plantar fasciitis.  

A March 2011 VA examination of the feet noted that the Veteran used insoles in both shoes and a brace on both feet when he slept which were said to help.  The Veteran reported that he treated his foot pain with Hydrocodone and that symptoms included pain in the heel, arch, and toes and stiffness.  Upon examination, there was no evidence of painful motion, swelling, instability or weakness.  The examiner noted that there was evidence of moderate pes planus bilaterally with some tenderness to the arches of each foot as well as evidence of abnormal weight bearing. 

The ratings for the service connected foot disabilities assigned by the May 2007 rating decision were continued until a June 2016 rating decision assigned a 50 percent rating under DC 5276 for a combined disability of left plantar fasciitis and bilateral pes planus, effective from February 25, 2016.  The AOJ explained that the service connected disabilities of the feet-given the "close interrelationship" between them-were combined under DC 5276 so as to comply with the regulatory prohibition against "pyramiding."  See 38 C.F.R. § 4.14 (2016).  [The Court has described pyramiding as employing the rating schedule to compensate a claimant twice (or more) for the same symptomatology, such that the claimant would be overcompensated for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).]   

The above rating action was based on findings from a February 25, 2016, VA foot examination, at which time the Veteran reported the he had pain in both feet almost daily, especially with walking and standing.  He stated that the bottom of his left foot is tender and that he has swelling of both feet.  The examiner noted that pain and tenderness were more pronounced in the left foot than the right.  The Veteran denied having any flare-ups.  The examiner observed that there was pain that was accentuated on use and manipulation and that there was an indication of swelling on use.  There was also evidence of characteristic callouses in both feet, and the examiner noted that although the Veteran used arch supports, his symptoms remained.  The examiner also remarked the there was extreme tenderness of the plantar surfaces of the left foot that was not improved by arch supports.  There was no evidence of marked deformity or marked pronation of either foot and the examiner noted that the weight-line did not fall over or medial to either great toe. The examiner stated that there was no inward bowing of the Achilles tendon and that there was not marked inward displacement or severe spasm of the Achilles tendon.  The pain and tenderness in the feet especially with walking and standing were said to impact occupational tasks.  

Applying the pertinent legal criteria to the facts set forth above, the Board first finds that a schedular rating in excess of 10 percent for left plantar fasciitis or a compensable rating for bilateral pes planus prior to February 25, 2016-the first date at which it was factually ascertainable that an increase in disability had been shown so as to warrant increased compensation under DC 5276 (or any other potentially applicable diagnostic code pertaining to disabilities of the feed codified at DCs 5276-5284) the feet-is not warranted.  In this regard, the 10 percent rating assigned for left plantar fasciitis under DC 5020 was assigned pursuant to DC 5003 on the basis of the pain, without limitation of motion, shown at the May 2004 VA examination.  The March 2011 VA examination of the feet showed no evidence of painful motion, swelling, instability, or weakness, and only moderate pes planus bilaterally, which would not warrant a 20 percent rating under DC 5284 on the basis of "moderately severe" disability.  

While moderate pes planus warrants a 10 percent rating for bilateral pes planus under DC 5276 [and a moderate foot injury warrants a 10 percent rating under DC 5284], given the nature of the overlapping symptomatology (pain, fatigue, etc. in the feet) associated with fasciitis and bilateral pes planus, the Board is in agreement with the determination of the AOJ in the June 2016 rating decision that to assign a compensable rating under both DC 5020 and 5276 [or DC 5284] would violate the principal against pyramiding.  As such, a separate 10 percent rating for bilateral pes planus prior to February 25, 2016, under DC 5276 [or DC 5284]  based on the "moderate" pes planus described at the May 2004 VA examination would not be warranted.  As for a single rating for the service connected foot disability under DC 5276 in excess of 10 percent prior to February 25, 2006, the "severe" findings required for a 30 percent rating under DC 5276-objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities-are simply not shown on the reports from the May 2004 or March 2011 VA examinations, or any other clinical evidence dated prior to February 25, 2016.  [The "moderately severe" disability required for a single rating in excess of 10 percent under DC 5284 is also not shown until February 25, 2016.]  

With respect to a rating in excess of 50 percent for the combined foot disability of left foot plantar fasciitis and bilateral pes planus for the period beginning February 25, 2016, as stated above, the 50 percent rating currently assigned for this disability under DC 5276 is the highest assignable rating under this provision.  There is otherwise no diagnostic code pertaining to the rating of foot disabilities codified at DCs 5276-5284 that provides for a schedular rating in excess of 50 percent.   

4.  Extraschedular/Final Considerations 

The Board further finds that additional staged schedular ratings for the disabilities addressed above are not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning the proper compensation for the service connected foot disabilities, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles.   There is no indication that further increased compensation would be warranted for the service connected foot disabilities under these principles.  

In making its determination above, the Board has considered carefully the Veteran's contentions, to include his sworn testimony during the January 2015 hearing before the undersigned, with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds each disability at issue is fully addressed by the rating criteria under which such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the rating criteria applicable to the service connected heart and skin disabilities.  Moreover, the service-connected foot disabilities addressed above require application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected manifestations addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges that the Court has held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or claimant.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter of entitlement to TDIU is addressed in the following section of this decision.  

In sum, while the criteria for a 10 percent rating effective from September 11, 2002, are met for scarring associated with a CABG currently rated under DC 7801, the preponderance of the evidence is against a rating in excess of 10 percent for these residuals.  The preponderance of the evidence is also against a rating in excess of 30 percent for coronary artery disease, status-post artery bypass grafting CABG for the period from January 1, 2003, to August 7, 2003, and from December 1, 2003, to June 13, 2016, or in excess of 60 percent for this disability for the period beginning June 14, 2016; a rating in excess of 30 percent for painful scarring associated with a CABG rated under DC 7804 from February 25, 2016; ratings in excess of 10 percent for left foot plantar fasciitis or zero percent for bilateral pes planus prior to February 25, 2016; and a rating in excess of 50 percent for the combined foot disability of left foot plantar fasciitis and bilateral pes planus for the period beginning February 25, 2016.  

Given the above, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to ratings in excess of 10 percent for scarring associated with a CABG currently rated under DC 7801; in excess of 30 percent for coronary artery disease, status-post artery bypass grafting CABG for the period from January 1, 2003, to August 7, 2003, and from December 1, 2003, to June 13, 2016, or in excess of 60 percent for this disability for the period beginning June 14, 2016; in excess of 30 percent for painful scarring associated with a CABG rated under DC 7804 from February 25, 2016; in excess of 10 percent for left foot plantar fasciitis or zero percent for bilateral pes planus prior to February 25, 2006; and in excess of 50 percent for the combined foot disability of left foot plantar fasciitis and bilateral pes planus for the period beginning February 25, 2016, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.

B.  TDIU 

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether Unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

Service connection is in effect [as continued and confirmed by the adjudications above] for coronary artery disease, status-post CABG, rated as 60 percent disabling; left foot plantar fasciitis and bilateral pes planus, rated as 50 percent disabling; painful scarring associated with a CABG, rated as 30 percent disabling under DC 7804; and additional scarring associated with a CABG, rated as 10 percent disabling under DC 7801.  The service connected disabilities combine to be 90 percent disabling.  As such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are met

With respect to the Veteran's education and work experience, the Veteran testified that he had education through a year and half of college, and employment experience as a cook and garbage truck driver.  January 13, 2015, Hearing Transcript, Pages 34-35.  He testified that he worked as a telemarketer for three months but, under the guidance of his physician, he had to quit because the stress of the position caused chest pains.  Id., at 36.  The Veteran also testified that he last worked in 2003.  Id., at 35. 

In his initial VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" submitted in January 2011, the Veteran reported education through one year of college and work experience principally in manual labor and as a telemarketer for three months from May 2002 to July 2002.  He reported therein that he last worked in 2002 and became too disabled to work in 2003.  The Veteran listed a similar education and work history on a VA Form 21-8940 submitted in June 2013, adding that he was told to quit from his last job as a telemarketer due to stress.  He reported on a VA Form 21-8940 submitted in a March 2014 that he became too disabled to work in 2004.  

Support for the Veteran's assertion that all work is precluded by service connected disability-in particular, that related to his coronary artery disease post CABG-is provided by a June 2004 report from a VA physician indicating that the Veteran had cardiac symptoms with even minor exertion, and that he was not able to perform physical labor.  The physician also stated that it was "unlikely that [the Veteran] could be employed in any capacity since emotional or job related stress will also aggravate his symptoms"  He added further that he did not believe the Veteran could maintain gainful employment and that he was permanently disabled.  

While, as noted above, it was the opinion of the VA physician who conducted the June 2016 VA heart examination that the Veteran would be able to perform sedentary work, this opinion is not so probative as to outweigh the contrary June 2004 examiner's opinion; as such, the Board finds that the positive weight of the positive and evidence with respect to this matter is in relative balance.  In short therefore-and also considering the Veteran's educational background and prior work experience, as well as the documented impact upon employment of the Veteran's severe service-connected foot disabilities contained in the February 2016 VA foot examination reports-the Board will resolve all reasonable doubt in favor of the Veteran and find that his service connected disabilities prevent him from securing and following a substantially gainful occupation.  As such, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Temporary Total Ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 for Left and Right Foot Surgery 

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  
38 C.F.R. § 4.29.  (Emphasis added) 

Under 38 C.F.R. § 4.30(a), a temporary total raring will be assigned if treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  (Emphasis added).

On June 14, 2004, the Veteran underwent a soft tissue mass excision of the left foot at a VA medical facility and on April 15, 2010, he underwent a fibroma excision of the right foot at a VA medical facility.  The Veteran asserts that both procedures were for manifestations of his service connected foot disabilities, thereby warranting entitlement to benefits under 38 C.F.R. §§ 4.29 and 4.30 following each procedure.  

A medical opinion addressing the matter of whether the foot procedures in question were for service connected manifestations was solicited by the RO and completed in September 2010.  The conclusion by the examiner-based on a podiatry evaluation that did not show "any causative etiology"-was that neither procedure was related to the service connected pes planus or plantar fasciitis.  Review of the record reveals no medical evidence contradicting this conclusion, and the undersigned finds this opinion to be definitive as to the matter of whether the foot procedures in question were for a service connected foot disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the undersigned has considered the assertions by the Veteran that the procedures in question were for service connected foot manifestations, he is not shown to have the appropriate training or expertise to a render a probative opinion in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In light of the above, the Board concludes that the claims for temporary total ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 for left and right foot surgery are denied.  In reaching these decisions, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Ratings in excess of 30 percent for coronary artery disease, status-post CABG for the period from January 1, 2003, to August 7, 2003, and from December 1, 2003, to June 13, 2016, and in excess of 60 percent for the period beginning June 14, 2016 are denied.   

A 10 percent rating for scarring associated with a CABG currently rated under DC 7801 from September 11, 2002, is granted, subject to the regulations governing the payment of monetary awards.  

A rating in excess of 10 percent rating for scarring associated with a CABG currently rated under DC 7801 is denied. 

A rating in excess of 30 percent for painful scarring associated with a CABG rated under DC 7804 from February 25, 2016, is denied. 

A rating in excess of 10 percent for left foot plantar fasciitis or a compensable rating for bilateral pes planus prior to February 25, 2006 is denied. 

A rating in excess of 50 percent for the combined foot disability of left foot plantar fasciitis and bilateral pes planus for the period beginning February 25, 2016, is denied. 

TDIU is granted. 

Temporary total ratings pursuant to 38 C.F.R. § 4.29 and 4.30 for left and right foot surgery are denied. 


REMAND

As indicated in the Introduction, the Veteran has requested a videoconference hearing with respect to the matter of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery.  Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing-limited to the matter of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery-before a Veterans Law Judge via Video Conference following the procedures codified under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016).

The Board intimates no opinion as to the outcome of the remanded claim.  The Veteran need take no action until so informed.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


